United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-20064
                        Conference Calendar



JAMES DOW VANDIVERE,

                                    Petitioner-Appellant,

versus

HARLEY LAPPIN, Director, Federal Bureau of Prisons,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-4026
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     James Dow Vandivere, federal prisoner # 99078-011, is

serving a 235-month prison term, imposed in the Northern District

of California, for federal crimes related to child pornography

and the sexual exploitation of children.   Vandivere appeals the

dismissal in the Southern District of Texas of his petition for

habeas corpus filed under 28 U.S.C. § 2241.

     Because Vandivere’s claims pertain to the validity of his

conviction and sentence, the district court properly construed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-20064
                               -2-

his application as a 28 U.S.C. § 2255 motion.     See Tolliver v.

Dobre, 211 F.3d 876, 877 (5th Cir. 2000); see also Reyes-Requena

v. United States, 243 F.3d 893, 901 (5th Cir. 2001).    The

district court of the Southern District of Texas lacked

jurisdiction over the § 2255 motion that challenged a sentence

imposed in the Northern District of California.     See § 2255.   The

judgment of district court is AFFIRMED.

     All outstanding motions are DENIED.